Title: Conversation with George Hammond, [2 April–17 May 1793]
From: Hammond, George,Hamilton, Alexander
To: 



[Philadelphia, April 2–May 17, 1793]

Since my last I have had several communications with Mr. Hamilton on the present critical state of affairs, from which I infer that he continues stedfast in his adherence to the opinions I have uniformly ascribed to him. In one of our most recent conversations I entered pretty largely into the exposition of those principles which your Lordship has been pleased to state to me in your last dispatch, as those that will actuate the conduct of his Majesty’s government in regard to the commerce carried on by neutral vessels. In the justice of these principles Mr. Hamilton perfectly coincided, and assured me that he would be responsible for the concurrence of all the members of this administration in the admission of their propriety to the fullest extent.
